DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US20030106858) in view of Conrad (US20160143495).
Regarding claim 1, Sharpe discloses a handheld vacuum cleaner (Fig. 6, Paragraph 0052) comprising a dirt separator (Fig. 6, Abstract), wherein the dirt separator comprises: a chamber (Fig. 6, see annotated Fig. 6 Pt. 2) having an inlet (Fig. 6, see annotated Fig. 6 Pt. 2) through which dirt-laden fluid enters the chamber and an outlet (Fig. 6, see annotated Fig. 6 Pt. 2) through which cleansed fluid exits the chamber; and a disc (see annotated Fig. 6 Pt. 2) located at the outlet, the disc being arranged to rotate about a rotational axis (Claim 1) and comprising holes (Claim 1, perforated= holes) through which the cleansed fluid passes. Sharpe fails to disclose a stationary filter downstream of the dirt separator. Conrad teaches a stationary filter downstream of the dirt separator (Fig. 6 element 162, 0069). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handheld vacuum of Sharpe to have a stationary filter downstream of the dirt separator because Conrad teaches that this filter is used to remove remaining particulate from air exiting the dirt separator.
Regarding claim 2, Sharpe, as modified, discloses the dirt-laden fluid entering the chamber is directed at the disc (Fig. 6, Claim 1).
Regarding claim 3, Sharpe, as modified, discloses the dirt-laden fluid entering the chamber is directed at the centre of the disc (Fig. 6, see annotated Fig. 6 Pt. 2; following the path of incoming dirt-laden fluid shown in annotated Fig. 6 shows that the dirt-laden fluid is directed to the center of the disc).
Regarding claim 4, Sharpe, as modified, discloses dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber (Fig. 6, see annotated Fig. 6 Pt. 2; the only direction the bottom of the chamber can fill is toward the top of the chamber), the outlet is located at or adjacent the top of the chamber (Fig. 6, see annotated Fig. 6; the outlet is located adjacent to the top of the chamber), and the bottom of the chamber is spaced in a direction parallel to the rotational axis from the top of the chamber (Fig. 6, see annotated Fig. 6; there is significant axial space, in a direction parallel to the rotational axis, between the bottom of the chamber and the top of the chamber).
Regarding claim 5, Sharpe, as modified, discloses dirt separated from the dirt-laden fluid collects in the lower portion of the chamber located below the disc when the vacuum cleaner is used in a first orientation (Paragraph 0055), and dirt collected in the lower portion moves to an upper portion of the chamber located above the disc when the vacuum cleaner is used in a second orientation (Fig. 6, see annotated Fig. 6 Pt. 2; dirt would be capable of collecting in the upper portion of the chamber between the top of the chamber and the disc when the handheld vacuum were flipped to be in the opposite orientation of the first orientation).
Regarding claim 6, Sharpe, as modified, discloses the inlet is defined by an end of an inlet duct (Fig. 6, see annotated Fig. 6 Pt. 2), and the chamber surrounds the inlet duct (Fig. 6, see annotated Fig. 6 Pt. 2).
Regarding claim 7, Sharpe, as modified, discloses the inlet is defined by an end of an inlet duct (Fig. 6, see annotated Fig. 6 Pt. 2) that extends linearly within the chamber (Fig. 6, see annotated Fig. 6 Pt. 2; the inlet duct extends linearly within the chamber).
Regarding claim 9, Sharpe, as modified, discloses the inlet is defined by an end of an inlet duct (Fig. 6, see annotated Fig. 6 Pt. 2), a wall of the chamber (Fig. 6, see annotated Fig. 6 Pt. 2) is moveable between an open position and a closed position (Paragraph 0055, detachable nozzle portion 22 can be detached from the main portion 21 of the handheld vacuum and then re-attached to the main portion 21. Examiner considers the open position to be when the nozzle portion 22 is removed from the main portion 21 and the closed position to be when the nozzle portion 22 is attached to the main portion 21), and the inlet duct is attached to and moveable with the wall (When the nozzle portion 22 is removed, the wall of the chamber is removed. Since the inlet duct is attached to the wall it is also removed when the wall is removed).
Regarding claim 10, Sharpe, as modified, discloses the disc is formed of a metal (Paragraph 0053).
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US20030106858) in view of Conrad (US20160143495) and in further view of Conrad (US9320401), hereinafter Conrad’.
Regarding claim 8, Sharpe, as modified, discloses the inlet is defined by an end of an inlet duct (Fig. 6, see annotated Fig. 6 Pt. 2) that extends through a wall of the chamber Fig. 6, see annotated Fig. 6 Pt. 2; the inlet duct extends through the walls shown). Sharpe fails to teach an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner. Conrad teaches an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner (Fig 1 elements 905 and 906, Col. 8 lines 29-39). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handheld vacuum of Sharpe with the inlet duct of Conrad which is attachable to attach to different attachments of the vacuum cleaner because Conrad teaches that the additional attachments allows the vacuum cleaner to also be used as an upright-style vacuum cleaner, thereby increasing utility.
Regarding claim 11, Sharpe discloses comprising a handheld vacuum cleaner that comprises: a dirt separator (Fig. 6, Abstract); wherein the dirt separator comprises: a chamber (Fig. 6, see annotated Fig. 6 Pt. 2) having an inlet (Fig. 6, see annotated Fig. 6 Pt. 2) through which dirt-laden fluid enters the chamber and an outlet (Fig. 6, see annotated Fig. 6 Pt. 2) through which cleansed fluid exits the chamber; and a disc (Fig. 6, see annotated Fig. 6 Pt. 2) located at the outlet, the disc being arranged to rotate about a rotational axis (Claim 1) and comprising holes through which the cleansed fluid passes (Claim 1, perforated= holes). Sharpe fails to teach a stationary filter downstream of the dirt separator and that the handheld vacuum cleaner is a part of a stick vacuum cleaner wherein the handheld vacuum cleaner is attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis. Conrad teaches a stationary filter downstream of the dirt separator (Fig. 6 element 162, 0069). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handheld vacuum of Sharpe to have a stationary filter downstream of the dirt separator because Conrad teaches that this filter is used to remove remaining particulate from air exiting the dirt separator. Conrad is also silent on the handheld vacuum cleaner is a part of a stick vacuum cleaner wherein the handheld vacuum cleaner is attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis. Conrad’ teaches that the handheld vacuum cleaner is a part of a stick vacuum cleaner (Fig. 2) wherein the handheld vacuum cleaner is attached to a cleaner head (Fig. 2 element 908, Col. 8 lines 29-39) by an elongate tube (Conrad, Fig. 2 element 907, Col. 8 lines 29-39). Conrad’ is silent on the elongate tube extending along an axis parallel to the rotational axis, but referring to annotated Fig. 6 Pt. 2 of Sharpe, the inlet of Sharpe extends along an axis parallel to the rotational axis and with the handheld vacuum of Sharpe modified to have an inlet which directly connects to the elongate tube (907) of Conrad, the elongate tube also extends along an axis parallel to the rotational axis. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handheld vacuum of Sharpe to include the capability of turning the handheld vacuum into a stick vacuum by including a cleaner head attached to the handheld vacuum cleaner by an elongate tube wherein the elongate tube extends along an axis parallel to the rotation axis because this increases the utility of the handheld vacuum cleaner.
Regarding claim 12, Sharpe, as modified, discloses the dirt separator comprises an inlet duct that extends through a wall of the chamber (Fig. 6, see annotated Fig. 6 Pt. 2; the inlet duct extends through the walls shown), the inlet is defined by a first end of the inlet duct (Fig. 6, see annotated Fig. 6 Pt. 2). Sharpe fails to teach the elongate tube is attached to a second end of the inlet duct. Conrad’ teaches the elongate tube is attached to a second end of the inlet duct (Fig 1 elements 905 and 906 define the second end of the inlet duct, Col. 8 lines 31-36). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handheld vacuum of Sharpe to have the elongate tube attach to a second end of the inlet duct because Conrad teaches that this allows the handheld vacuum to be used as an upright-style vacuum, thereby increasing utility of the handheld vacuum.

    PNG
    media_image1.png
    466
    823
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 2-4 of remarks, filed 10/13/2022, with respect to claims 1-12 where examiner was relying on Sharpe for the filter downstream of the dirt separator have been fully considered and are persuasive.  The rejection of claims 1-12 under this interpretation have been withdrawn. 
Applicant's arguments, see pages 4-6 of remarks filed 10/13/2022 have been fully considered but they are not persuasive. Applicant argues that Sharpe teaches away from using stationary filters and therefore one of ordinary skill in the art would not have expected success in modifying Sharpe based on the teachings of Conrad ‘495 to include a stationary filter downstream of the dirt separator. Examiner respectfully disagrees. Examiner finds that while Sharpe does teach that a rotational disc is preferred to a traditional filter for the primary filtration, one of ordinary skill in the art would find that adding a traditional filter (e.g. a stationary filter) downstream of the dirt separator would be advantageous to provide further filtration. Sharpe teaches away from the primary filter being a traditional filter but does not teach away from any additional secondary filtration through traditional filters.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723